Case 9:18-cr-00043-MAC-ZJH Document 129 Filed 08/23/19 Page 1 of 5 PageID #: 4010



                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                            LUFKIN DIVISION

   UNITED STATES OF AMERICA,

                  Plaintiff,                                          No.9:18-CR-00043-MAC
   vs.

   WINFRED EARL WARE, JR.,

                  Defendant.


              ORDER GRANTING IN PART GOVERNMENT’S ENFORCEMENT OF
                            PROTECTIVE ORDER

         Pending before the Court is the Government’s “Motion for Enforcement of Protective

  Order.” (Doc. No. 107.) This motion was referred to the undersigned for consideration and

  determination pursuant to 28 U.S.C. § 636; E.D. TEX. CRIM. R. 59(d). The Government seeks to

  enforce the Protective Order (Doc. No. 107) by ordering the removal of any and all items in Ware’s

  possession that are within the scope of the Protective Order.

         Ware raises several objections to the Government’s motion, but primarily contends that the

  documents in his possession are “in his possession solely because the Government gave them to

  him” after they were “inspected, rearranged, copied, and returned to him.” (Doc. 110, p. 3.) It

  appears that Ware contends the documents in his possession are not covered by the Protective

  Order because of the circumstances in which he received the documents and/or that the documents

  do not contain sensitive information.

         On July 24, 2019, the undersigned issued an order requiring that (1.) Defense counsel, Mr.

  Greg Gladden, seize all non-privileged documents in Ware’s possession and provide the originals

  to the Government, (2.) the Government identify the documents it claims should be permanently

  removed from Ware’s possession (“Alleged Protected Documents”), and (3.) that counsel for both
Case 9:18-cr-00043-MAC-ZJH Document 129 Filed 08/23/19 Page 2 of 5 PageID #: 4011



  parties meet and confer and prepare a Joint Report of Confidential Documents that identifies the

  documents at issue. The Parties filed the Joint Report of Confidential Documents under seal on

  August 13, 2019. (Doc. No. 125.) After a hearing on the matter on August 20, 2019, the

  undersigned finds that the Government’s “Motion for Enforcement of Protective Order” (Doc.

  107) should be granted in part.

                                             I. Protective Order

         On December 12, 2018, the undersigned granted the Government’s unopposed motion and

  issued a Protective Order Governing the Disclosure of Case Materials. (Docs. 12, 13.) The order

  requires:

         (1) . . . The United States may produce offense material including, but not limited
         to, offense reports, audio and video recordings, photographs, digital material, and
         other disclosures that may contain the names and other personally identifiable
         information of potential government witnesses to defendant, pursuant to the United
         States’ discovery obligations. Upon producing these documents to the defendant,
         the United States shall designate them as “confidential” in the manner set forth
         below. The defendant, including defendant’s counsel and counsel’s staff, may use
         these documents only for the purposes of the litigation, and may not disclose or
         disseminate the contents of any documents or recordings provided as discovery to
         anyone other than the necessary members of counsel’s staff or the defendant in
         accordance with this Order. Defense counsel or counsel’s staff shall not file these
         documents with, or submit them to, the Court or reproduce their contents in any
         court filing unless the document or filing is placed under seal or all information that
         would identify the subject of the document or filing has been removed. Defense
         counsel or counsel’s staff shall not duplicate copies of such disclosures. The
         defendant will not be allowed to possess a copy of these documents outside of
         the courtroom.

         (2) Within 90 days of the final conclusion of this litigation, defense counsel shall
         return to counsel for the United States the discovery material, as well as all notes,
         memoranda, summaries, or other materials and documents containing information
         produced from the discovery material, or defense counsel shall destroy such
         material and certify in writing to counsel for the United States that the materials
         and documents have been destroyed.

         (3) Designation of Material Subject to this Protective Order. To designate
         “confidential” material covered by this Protective Order, the United States shall so
         designate, on the material itself, in an accompanying cover letter, or on a diskette

                                                       2
Case 9:18-cr-00043-MAC-ZJH Document 129 Filed 08/23/19 Page 3 of 5 PageID #: 4012



         cover, by using the following designation: “CONFIDENTIAL INFORMATION –
         SUBJECT TO PROTECTIVE ORDER.”
                                                ...

         (5) No Waiver. The failure to designate any materials as provided in paragraph
         three shall not constitute a waiver of a party’s assertion that the materials are
         covered by this Protective Order.

  Doc. 13 (emphasis added).

                                 II. Alleged Protected Documents

         The Joint Report identifies six documents that the Government claims Ware should not

  possess:


      Bates Stamp Number                                 Description of Document

        GOV_000001 to
         GOV_000002                                 AT&T Mobility (with cell location)

        GOV_000003 to
         GOV_000004                                AT&T Mobility (with cell location)

        GOV_000005 to                North Texas Regional Computer Forensics Laboratory Report
         GOV_000009                                      (Richard Hendrix)

        GOV_000010 to            Email Correspondence Between Government and Defense Counsel
         GOV_000014                                    (multiple copies)

        GOV_000015 to            North Texas Regional Computer Forensics Laboratory Report (Scott
         GOV_000032                                  Morris) (multiple copies)

        GOV_000033 to             Panola County Sheriff's Department Criminal Investigation Division
         GOV_000034                                    Report Dated 1/8/2016


                                       III. Discussion

         The Protective Order clearly states that the Government must designate, on the material

  itself, in an accompanying cover letter, or on a diskette cover, whether a document is deemed

  “Confidential.” The Government states that an initial discovery letter was sent to Mr. Gladden on


                                                     3
Case 9:18-cr-00043-MAC-ZJH Document 129 Filed 08/23/19 Page 4 of 5 PageID #: 4013



  December 20, 2018, advising him that all discovery, other than records generally disseminated, is

  provided pursuant to the Protective Order.1

           The undersigned finds that the documents provided to Ware through discovery and not

  admitted as exhibits at trial for the jury to consider2 are governed by the Protective Order.

  Accordingly, Ware shall not be allowed to possess the following documents: AT&T Mobility

  reports (Bates Stamp 1-4), North Texas Regional Computer Forensics Laboratory Report (Bates

  Stamp 5-9), North Texas Regional Computer Forensics Laboratory Report (Bates Stamp 15-32),

  and the Panola County Sheriff's Department Criminal Investigation Division Report Dated

  1/8/2016 (Bates Stamp 33-34). However, the email correspondence between counsel for the

  Government and Mr. Gladden (Bates Stamp 10-14) was not produced through the discovery

  process, nor marked “Confidential,” and therefore, is not covered by the Protective Order. The

  Government expressed concern that these emails, filed as an attachment to Doc. 74, (Defendant’s

  “Motion for Impositions of Sanctions”), contain sensitive information regarding a pending

  investigation.     Nevertheless, the undersigned finds that the Government’s concern can be

  alleviated by sealing this document on the record, thus blocking it from public access.

                                                      IV. Order

           For the reasons stated above, the Government’s “Motion for Enforcement of Protective

  Order” (Doc. No. 107) is GRANTED to the extent that the Defendant is prohibited from

  possessing AT&T Mobility reports (Bates Stamp 1-4), North Texas Regional Computer Forensics

  Laboratory Report (Bates Stamp 5-9), North Texas Regional Computer Forensics Laboratory




          1
             However, the Protective Order also states that “failure to designate any materials as provided [as
  “Confidential”] shall not constitute a waiver of a party’s assertion that the materials are covered by the Protective
  Order.
          2
              The District Court and the parties seemed to agree that any document admitted as an exhibit for the jury’s
  consideration lost its protected status. (See Doc. No. 117, p. 40-41 (excerpt of trial transcript)).

                                                                4
Case 9:18-cr-00043-MAC-ZJH Document 129 Filed 08/23/19 Page 5 of 5 PageID #: 4014



  Report (Bates Stamp 15-32), and the Panola County Sheriff's Department Criminal Investigation

  Division Report Dated 1/8/2016 (Bates Stamp 33-34). The motion is DENIED to the extent it

  seeks to limit Defendant’s possession of email correspondence identified at Bates Stamp 10-14.

  However, the courts ORDERS that those documents be marked as “sealed” on the record so that

  public access is prohibited.

         Also pending is the Defendant’s “Motion for Production” filed on August 19, 2019, which

  was addressed at the hearing by both parties. (Doc. No. 127.) Ware asks the court to “[o]rder the

  Government to produce the complete duplicates of the copies they made of each and every

  document seized from Defendant, his cell, person, or counsel table during [t]rial.” (Id.) In light

  of the undersigned’s ruling on the pending Motion to Enforce Protective Order and foregoing

  explanation, Ware’s counsel indicated this motion is now moot. Accordingly, the Defendant’s

  Motion for Production” (Doc. No. 127) is DENIED AS MOOT.

         Finally, several documents within Ware’s Bill of Exception for trial may fall within

  the scope of the Protective Order. Accordingly, Ware’s counsel on appeal shall take note

  and comply with the Protective Order.


        SIGNED this 23rd day of August, 2019.




                                                    _________________________
                                                    Zack Hawthorn
                                                    United States Magistrate Judge




                                                      5
